The defendant appeals from a conviction and sentence for the crime of "larceny from the person." His counsel has made no appearance in this court either by oral argument or brief.
There appears in the record only one bill of exception, which seems to have been reserved to "* * * the ruling of the trial judge who sustained the action of the assistant district attorney putting leading and suggestive questions to his own witness, Dr. John A. Devron, whilst on the stand evidently *Page 1088 
for the purpose of forcing an identification of the accused."
The matter under inquiry at the time the objection was made was the identification of the accused as the one who had committed the theft. In support of such identification proof had been offered as to bumps and pox marks on the defendant's face.
The question objected to was:
  Q. "Doctor, will you look at this man (meaning the defendant) and see if he has pox marks on him?"
The witness stepped down from the stand and examined defendant's face, and answered:
  "He has pox marks."
We fail to discover anything in the question that could be regarded as leading or as suggestive of the answer to be given by the witness. Nor was the physical examination or facial observation of the accused by the doctor while on the stand either improper or prejudicial to the accused.
The per curiam of the judge shows that complete identification of the accused was established beyond possible doubt.
The conviction and sentence are affirmed.